Case 2:20-cv-00012-JRS-MJD Document 47-2 Filed 07/14/20 Page 1 of 1 PagelD #: 595

 

Macha S. Getheshaud
ege Ne. MLAVSX—-1OH
G arch Comecone\ Tnetitikion
£9. Box 33
Terre Haube, DN 47 808

: Ba UNITED STATES

 

POSTAL SERVICE ®
USPS TRA

9114 9023 0722 4792 9874 20 (12082-1040

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Labet 400 Jan. 2013
7690-16-000-7948

U S Distr Court
921 OHIO ST
Room #104

Terre Haute, iN 47807
United States

Vuesteay, “Say Tey RODS oe Ve Whovatin ve Lac 467 US. ME C4458)

 

RECEIVED

4, CLERKS OFFICE.
yS.O%

 

 
